UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6057


RICKY ALONZO EVANS,

                      Petitioner – Appellant,

          v.

GENE JOHNSON, Director, Virginia Dept. of Corrections,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:10-cv-00023-JCC-IDD)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ricky Alonzo Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Ricky       Alonzo    Evans       seeks        to     appeal       the        district

court’s       order      denying      his    Fed.       R.    Civ.     P.    60(b)       motion      for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.         § 2254    (2006)          petition.            The    order        is   not

appealable         unless        a     circuit         justice        or     judge        issues       a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(A) (2006);

Reid     v.       Angelone,          369    F.3d        363,     369        (4th        Cir.    2004).

A certificate            of     appealability            will        not     issue        absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                         When the district court denies

relief      on    the    merits,       a    prisoner         satisfies       this       standard      by

demonstrating            that    reasonable            jurists       would        find     that      the

district         court’s      assessment       of       the    constitutional             claims      is

debatable        or     wrong.        Slack    v.       McDaniel,          529     U.S.    473,      484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                    Slack, 529 U.S.

at    484-85.           We    have     independently            reviewed          the    record      and

conclude         that     Evans       has    not        made     the       requisite           showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

                                                   2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3